Citation Nr: 1733778	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for left knee patellofemoral pain syndrome, rated as 10 percent disabling prior to February 28, 2017, and as 30 percent disabling from that day forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to November 1997.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The claim was remanded by the Board in June 2016 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, this claim must be remanded for additional development before it can be properly adjudicated.  The United States Court of Appeals for Veterans Claims (Court) has held that to be adequate, a VA examination of the joints must include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 
28 Vet. App. 158 (2016).  Under 38 C.F.R. § 4.59 (2016), "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, the VA examinations of the left knee do not include the necessary information as the only range of motion findings were for active motion and the examiners did not address range of motion findings in passive motion and weight-bearing and nonweight-bearing.  The February 2017 VA examiner stated that there is evidence of pain on passive motion and with weight-bearing, but did not provide the ranges of motion required and did not explain the conditions under which the single set of range of motion results provided were obtained.  As such, applying Correia to the VA examination reports of record, the Board finds that they are inadequate.      

All outstanding records of ongoing VA treatment should also be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file.

2.  Schedule the Veteran for a new VA examination, to determine the current nature and severity of his left knee disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should identify the nature and severity of all manifestations of the Veteran's left knee patellofemoral pain syndrome disability. 

The evaluation of should include range of motion studies.  The examiner should address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should address at what point pain begins.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) this should be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional impact of the Veteran's left knee disability.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.

3.  After completion of all requested and necessary development, as well as any other development deemed necessary, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




